‘BEA~~QRNEY              GENE-I.


PRICE  DANIEL
ATTORNEYGENERAL

                               February 17, 1947

        Honorable K. D. Hall    Opinion No. V-33
        County Attorney
        Refugib County          Re: Whether a person pulling a
        Refuglo, Texas              combine with a traotor over
                                    a state highway violates
                                    Article S27a, Vernon’s Penal
                                    Code, unleae he has first
                                    obtained a special permit in
                                    aooordhnoe with the provis-
                                    ions of Article 6701a, Ver-
                                    non’s Annotated Civil Stat-
                                     utes.

       ,Dear Sir:
                  Your letter of January 7, 1947, in rhlah you
        request an opinion of this department on the question
        contained therein, has been referred to the writer for
        attention. Your letter is in part as follows:
                    I. . .

                    *I would like to know whether or not .a party
              pulling a combine over the State Highway with a
              traotor is violating the above Statutes, to-wit:
              8278, Section 3a, if he did not have a special per-
              mit to pull such combine over said highway as is
              required by Article 6701a; In other words, is a
              combine an “Implement of husbandry- under the
              Law of Texas?
                   “For your information, a combine, as you may
              know, is used for the purpose of harvesting small
              grain, and the one I have in mind is more than
              eleven (11) feet in width.
                    vIn my opinion the intention of the Legislature
              was  to permit all faming equipment to be moved over
              the highway without a special permit. The definition
              ef *implements of husbandry” as provided in Article
              6675a-1 (r) above, is somewhat indefinite, especially
              in view of the fact that the phrase ‘as used in till-
              in the soil’ is within the definition. The wayms
              d e initlon reads, it could be interpreted to mean
              implements striotly used for’the tilling of soil,
Honorable K. D. Hall, page 2


     suoh as the plow. . . * (emphasis supplied).
          Article 827a, Section 3a, Penal Code of Texas,
reads as follows:
            "No vehicle shall exceed a total outside
     width, including any load thereon, of ninety-six
     (96) inches, except that the width of a term trac-
     tor shall not exceed nine (9) feet, and except
     further, that the limitations as to size of ve-
     hiole stated in this section shall not apply to
     vim lements of husbandry" Including machinery
     use ii solely for the purpose of drilling water
     wells, and highway bullding'and maintenance machln-
     cry temporarily propelled or moved upon the pub-
     lic highways." Article S27a, Section 9b, provid-
     ing a penalty ior violation thereof.
            Article 67Ola, Section 1, Vernon's Annotated
Civil Statutes,   provides the following:
          "When any person, firm or oorporstion shall
     desire to operate over a state highway super-heavy
     or over-size equipment for the transportation of
     such commodities as cannot be reasonably dismant-
     led, where the gross weight or size exceeds the
     limits allowed by law to be transported over a
     state highway, the State Highway Department may,
     upon application, issue a permit for the opera-
     tion of said equipment with said commodities, when
     said State Highway Department is of the opinion
     that the same may be operated without material dam-
     age to the highway. ,Frovided, however, that noth-
     ing in this Act shall prevent the full contxul of
     such movements or operations on the streets of
     cities and towns by the ordinances of such munioi-
     palities."
           Article 6675a-1, paragraph (r), Vernon's Anno-
tated Civil Statutes,  defines nlmplements of husbandry,"
for the purposes of certain exemptions under Vernon's Fe-
nal Code, Article 827a, Section 3a, as “Farm Implements,
machinery and tools as used in tilling the soil, but
shall not include any passenger car or truck," while Ar-
ticle 6687b, Section 1, paragraph (g), Vernon's Anno-
tated Civil Statutes, defines "implements of husbandry*
for purposes of certain exemptions under the Driver's Ll-
tense Law as “Farm implements,  machinery, and tools as
used in tilling the soil, namely: Cultivators, farm trac-
Honorable K. D. Hall, page 3


tars, reapers, binders, combines, or mowing machfnery ,
but shall not include any automobile or truok.” (em-
phasis supplied)
          Rallentine’s definition of elmplements of
husbandry” is as follows:
          *Any instrument used directly in the business
     0r farming, and for no other purpose is an simple-
     ment of husbandry.” Horse rakes, gang plows, head-
     ers, threshing maohines, and combined harvesters
     are as clearly wlmplements of husband*   as are
     hand rakes, single plows, sickles, cradles, flails,
     or an old fashioned machine for winnowing. There
     is no ground for excluding an implement from the
     operation of the exemption statute because it is
     an improvement, and supplants a former implement
     used with less effectivenese for the same purpose.
     fstate of Klem   119 Cal. 41, 39 L.R.A., 340, 342,
     50 Pac. Rep. 1I’
                    62.”
          Since Article 6687b, Section 1, Paragraph (g),
is oonsistent with Article 6675a-1, Section 1, Paragraph
(r), and treats of similar subject matter, it indicates
the intention of the Legislature as to what constitutes
*implements of husbandry” as applied to Texas highway
and motor vehicle laws.
          “It the intent remains obscure after reading
     the entire act, the court may consider other laws
     and circumstances indioatlng the legislative in-
     tention.”
          See Am. Surety Co. v. Axtell Co., 120 Tex. 166,
36 9. W. (2d) 715; Barnes v. State, 75 Grim. Rep. 188,
170 8. W. 548, 39 T. J. 177.
          It is our opinion that a combine is an “imple-
ment of husbaudry” within the meaning of that term as
used in Article 827a, Section 3a, Vernon’s Penal Code,
an4 that a person operating a tractor drawing a combine
over a state hi ‘hwaywithout a special permit obtained
in accordanoe wcf
                th Article 6701a, Vernon’s Annotated
Civil Statutes, doer uot violate Article 827a, Vernon’s
Penal Code.
          SUMMARY: (1) A combine is an “implement of
     husbaadryW within the meaning of that term as wed
     in Article 027e, Bection 3a, Vernon’s Penal Code.
                                                      1    .




Hon. K. D. Hall, page 4


          (2) A person operating a traotor drawing a
     coabine over a state highway without 8 special per-
     mit obtained in accordance with Article 6701a, Ver-
     non’s Annoteted Civil Statutes, does not violate
     Article 827a, Section 38, Vernon’s Penal Code.
                                Yours very tmly
                            A’Il’ORNEY
                                     GENERAL OF TEXAS



                             By4kif%c&Assistant


                             APPROVED FEB. 17, 1947

                            32!A&u
                            ATTORNEY GENXRAL

As -SH/JMo:jrb

APPROVED
OPINION